In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________


No. 20-3416
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee

                                v.

GILBERT MANNING,
                                             Defendant-Appellant.
                    ____________________

          Appeal from United States District Court for the
                    Southern District of Illinois.
      No. 3:12-CR-30330 — Nancy J. Rosenstengel, Chief Judge.
                    ____________________

        ARGUED JUNE 3, 2021 — DECIDED JULY 22, 2021
                 ____________________

   Before MANION, WOOD, and BRENNAN, Circuit Judges.
    WOOD, Circuit Judge. Gilbert Manning, a federal inmate
who is represented by counsel recruited for him by the district
court, appeals the denial of his request for compassionate re-
lease. The government asks us to aﬃrm on the merits and also
argues that the district court impermissibly appointed and
compensated Manning’s lawyer. The court did so pursuant to
2                                                 No. 20-3416

the Southern District of Illinois’s Administrative Order 265,
which appoints the Federal Public Defender’s Oﬃce and
Criminal Justice Act panel attorneys to represent indigent
prisoners in non-frivolous compassionate release cases. The
government contends that Order 265 and the appointment
and compensation of counsel in this case defy our precedent
that there is no right to counsel in a sentence-modiﬁcation
proceeding. This question is not properly raised in this ap-
peal, however, so we do not decide it. On the merits, we aﬃrm
the denial of Manning’s motion as a sound exercise of discre-
tion.
                         I. Background
    Manning pleaded guilty in 2013 to conspiracy to distribute
and possess with intent to distribute marijuana, see 21 U.S.C.
§ 841(a)(1), (b)(1)(A)(vii), and distribution of marijuana, id.
§ 841(a)(1), (b)(1)(D). He was sentenced to 210 months’ im-
prisonment and eight years’ supervised release, but his prison
term was later reduced to 168 months, based on changes to
the sentencing guidelines, see 18 U.S.C. § 3582(c)(2); U.S.S.G.
§ 2D1.1. He has been serving his sentence at the Federal Cor-
rectional Institution Fort Dix in New Jersey and is scheduled
for release in 2025.
    In July 2020, Manning, pro se, moved for compassionate
release based on his prediabetes and rheumatoid arthritis, to-
gether with the COVID-19 pandemic. Over the next three
months, he supplemented the motion three times, including
with information establishing his exhaustion of administra-
tive remedies and a report that he had contracted COVID-19.
  The district court appointed the Federal Public Defender’s
Oﬃce to represent Manning in his request for a reduced
No. 20-3416                                                            3

sentence. The court explained that although under United
States v. Foster, 706 F.3d 887 (7th Cir. 2013), it “lacks authority
to appoint counsel for defendants seeking relief under the
First Step Act,” the Federal Public Defender is “willing” to
represent defendants who may be eligible for compassionate
release. The court therefore directed the clerk’s oﬃce to notify
the Defender of the motion and to ask the Defender, or a “des-
ignated Criminal Justice Act panel attorney,” to appear within
seven days. The court cited the Southern District’s Adminis-
trative Order 265, which explains that the Federal Public De-
fender’s Oﬃce is “willing to enter its appearance on behalf of
all” pro se, indigent defendants who ﬁle non-frivolous com-
passionate release requests.
   Soon after a federal defender appeared on Manning’s be-
half, she moved to withdraw and for the court to instead ap-
point a Criminal Justice Act (“CJA”) panel member. 1 Accord-
ing to Order 265, the Public Defender’s Oﬃce can give up to
40% of its compassionate-release cases to CJA-panel mem-
bers, who are compensated up to $2,500. The court obliged.
Manning’s new attorney ﬁled a notice that “it is counsel’s de-
termination that Manning’s pro se motion requires no further
supplementation … at this juncture.” The government then
argued that Manning’s “managed medical conditions” were

    1  Under the Criminal Justice Act of 1964, 18 U.S.C. § 3006A(a), dis-
trict courts must adopt “a plan for furnishing representation for any
person ﬁnancially unable to obtain adequate representation.” The
Southern District of Illinois’s plan creates a panel of private attorneys
who are eligible to be appointed counsel under the CJA. The plan also
allows for their compensation. See S.D. Ill. CJA Plan, available at
https://www.ilsd.uscourts.gov/Forms/CriminalJusticeActPlan.pdf.
4                                                   No. 20-3416

not extraordinary and compelling cause for a sentence reduc-
tion and that the factors under 18 U.S.C. § 3553(a) weighed
against his release. Manning’s lawyer ﬁled a short reply em-
phasizing the severity of his prediabetes in light of the
COVID-19 pandemic and arguing that any concern over
whether Manning was dangerous could be managed with
conditions such as home conﬁnement or electronic monitor-
ing.
    The district court denied the motion, concluding that
Manning had not demonstrated extraordinary and compel-
ling reasons for a reduced sentence. Medical records revealed
that Manning did not have any diagnosis of rheumatoid ar-
thritis and that his prediabetes was not severe. Even if Man-
ning suﬀered severely from these conditions, the court con-
tinued, neither is recognized by the Centers for Disease Con-
trol and Prevention as increasing a person’s risk of severe ill-
ness from COVID-19.
                          II. Discussion
    A. Appointment and Compensation of Counsel under
       Order 265
   The government asks us to rule that the Southern District’s
oﬃcial policy of appointing federal public defenders and
CJA-panel members to represent indigent prisoners seeking
compassionate release is unlawful. The government bases its
argument largely on this court’s decisions in United States v.
Foster, 706 F.3d 887 (7th Cir. 2013), and United States v. Blake,
986 F.3d 756 (7th Cir. 2021), which hold that prisoners who
seek lower sentences under 18 U.S.C. § 3582(c)(2) are not
No. 20-3416                                                               5

entitled to appointed counsel at public expense. 2 According
to the government, because Order 265 appoints federal de-
fenders (who are paid salaries with public funds) and CJA-
panel members (who receive up to $2,500 per compassionate-
release case from public funds) to represent inmates seeking
reductions under § 3582(c)(1), the Order unlawfully expends
public funds to provide counsel for inmates seeking sentence
reductions, in deﬁance of Foster and Blake. 3
   We do not reach the merits of these arguments, however,
because this appeal is not the appropriate place to raise them.
    As an initial matter, the government never objected in the
district court to the appointment of counsel to represent Man-
ning, so it arguably waived this challenge. See In re Veluchamy,
879 F.3d 808, 821–22 (7th Cir. 2018). True, this court occasion-
ally, if reluctantly, considers a purely legal issue even when it
was not raised earlier because the district court’s particular


    2 The government says that Blake holds that there is no entitlement to
counsel in the compassionate-release context, but that is imprecise. The
inmate in Blake wanted appointed counsel to represent him in seeking a
sentence reduction under 18 U.S.C. § 3582(c)(2)—that is, based on changes
to the Sentencing Guidelines—not under § 3582(c)(1), which is the com-
passionate-release section.
    3  Other districts within this circuit have similar general orders ap-
pointing public defenders’ offices to represent indigent prisoners with
non-frivolous compassionate-release requests. See N.D. Ill. Gen. Order 20-
0016 (Apr. 6, 2020); N.D. Ind. Gen. Order 2020-11 (Dec. 21, 2018); C.D. Ill.
Order 20-mc-4011 (second amendment) (Oct. 14, 2020). None expressly
permits paying CJA attorneys, but it is plausible that the local defenders’
offices make use of panel attorneys for these motions under their own pol-
icies.
6                                                    No. 20-3416

competence is not required to resolve it. See, e.g., Bourgeois v.
Watson, 977 F.3d 620, 632 (7th Cir. 2020). But Manning argues,
and we agree, that for two reasons it does not make sense to
excuse the government’s waiver here. First, the government
oﬀers no reason for failing to raise the challenge to the district
court. As the government admits, before the entry of Order
265, it “generally advised [the Southern District] that it did
not believe that the appointment of counsel at public expense
in these matters was authorized by statute or consistent with
Seventh Circuit precedent,” and it has successfully raised the
challenge in at least one other case. See United States v. McCar-
vey, No. 13-cr-30172, 2021 WL 1017246 (S.D. Ill. Mar. 17, 2021).
Further, the issue was not contemplated by the appealing
party here. Counsel was appointed solely for the purpose of
arguing that Manning should receive compassionate release;
as counsel says, neither he nor Manning “has ever been as-
signed the duty, or would expect the duty, of defending Ad-
ministrative Order 265 or the district court’s interpretation
thereof.” The defendant’s interests and those of the district
court do not align perfectly; the district court has institutional
and eﬃciency concerns that it is not reasonable to expect an
individual prisoner to defend.
    Looking to waiver principles, however, presupposes that
the government should have challenged the general order in
a compassionate-release proceeding in the district court. That
premise is likely incorrect. Administrative “orders have much
the status of local rules, and the body entitled to decide
whether a given rule … is inappropriate under the Rules En-
abling Act, 28 U.S.C. § 2071–77, and FED. R. CRIM. P. 57, is the
Judicial Council of the Circuit,” which can review the con-
cerns on application by the Executive Branch. United States v.
Zingsheim, 384 F.3d 867, 870 (7th Cir. 2004); see also 28 U.S.C.
No. 20-3416                                                     7

§ 322(d)(1), (d)(4) (tasking the Judicial Council with amending
orders and modifying and abrogating rules). We understand
the government to raise a facial challenge to Order 265.
Though the government purports to take issue with the Order
as applied to Manning, it does not assert that Manning’s coun-
sel was paid for his representation, and it does not seek to
claw back any funds used to pay counsel in this case (or any
other), or to strike his counsel’s ﬁlings or remand the case for
it to proceed without counsel. Those are the types of remedies
that would be proper in an “as-applied” challenge. Rather, the
government wants this court to rule that the process the Order
creates is unlawful, and the forum for a facial challenge to Or-
der 265 is the Judicial Council of the circuit. Cf. Zingsheim, 384
F.3d at 870 (courts can review order’s legal status in the con-
text of assessing its application to a party).
   B. Compassionate Release
    Manning argues that the district court erred in concluding
that his prediabetes, together with COVID-19, did not consti-
tute an extraordinary and compelling reason for his early re-
lease. Although this condition is not recognized by the CDC
as increasing a person’s risk from the virus, Manning cites sci-
entiﬁc studies outlining the danger. Manning further empha-
sizes that prisons in general are breeding grounds for infec-
tious diseases, and FCI Fort Dix, the site of “the largest
COVID-19 outbreak of any federal prison in the country,” is
especially risky.
    The district court did not abuse its discretion in denying
Manning’s motion for compassionate release. See United
States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021). In deter-
mining whether Manning had met his burden to establish
“extraordinary and compelling reasons” for a sentence
8                                                  No. 20-3416

reduction under 18 U.S.C. § 3582(c)(1)(A), see United States v.
Newton, No. 20-2893, 2021 WL 1747898, at *1 (7th Cir. May 4,
2021), the court considered Manning’s principal arguments
and reasoned that they were insuﬃcient to warrant a reduced
sentence. See id. at *4. The court reasonably explained that
there was no evidence Manning even had one of the health
conditions—rheumatoid arthritis—that he says puts him at
increased risk of complications if he contracts COVID-19. And
although Manning has prediabetes, that condition is not se-
vere (Manning’s average blood sugar levels, the court ex-
plained, were only borderline prediabetic), nor is it recog-
nized by the CDC as increasing a person’s risk of death from
COVID-19. Manning tells us on appeal that the CDC should
list prediabetes as a potential vulnerability for COVID-19, but
he did not make that argument to the district court and so
likely waived it. See United States v. Tjader, 927 F.3d 483, 484
(7th Cir. 2019). He also points to other cases in which one or
both of his conditions has been among the reasons that district
courts granted early release. Given the fact-speciﬁc nature of
the inquiry and this court’s deference to the district courts’
weighing of the evidence, however, that is insuﬃcient to es-
tablish an abuse of discretion here.
                                                   AFFIRMED